Melvin Mayfield, Chief Judge, concurring. I agree that this matter should be remanded to give the appellant an opportunity to be heard on the attorney’s fee award. It is not necessary to have a hearing in every case and a court may apply its own general knowledge to the facts in evidence in determining the amount of attorney’s fees. Valley Oil Co. v. Ready, 131 Ark. 531, 199 S.W. 2d 915 (1917); Mercantile-Commerce Bank & Trust Co. v. Southeast Arkansas Levee Dist., 106 F. 2d 966, 973 (8th Cir. 1939). But I do agree that a party must be afforded an opportunity to be heard on the question. Cooper, J., joins in this concurrence.